Exhibit 10.1

THIRD AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the “Third
Amendment”), dated as of November 30, 2015, amends that certain Second Amended
and Restated Credit Agreement, dated as of June 12, 2013, as amended by a First
Amendment thereto dated December 20, 2013, a Consent to Reporting Extension
dated July 23, 2015, a Second Amendment thereto dated as of August 21, 2015, a
Waiver to Credit Agreement dated as of September 29, 2015, and a Consent to
Additional Reporting Extension dated October 23, 2015 (collectively, the “Credit
Agreement”), by and among ADS MEXICANA, S.A. DE C.V., a corporation organized
under the laws of the United Mexican States (the “Borrower”), the GUARANTORS (as
defined in the Credit Agreement), the LENDERS (as defined in the Credit
Agreement) PARTY THERETO, and PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent (the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested a modification to the Credit Agreement to
permit a Subsidiary of the Borrower to merge into the Borrower, with the
Borrower being the surviving corporation, and the Lenders have agreed to such
modification, subject to the terms and conditions herein.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements herein contained and intending to be legally bound hereby,
covenant and agree as follows:

1. Definitions. Capitalized terms used but not defined herein shall have the
meanings set forth in the Credit Agreement.

2. Amendments to Credit Agreement.

(a) The following new definitions are hereby inserted in Section 1.1 [Certain
Definitions] of the Credit Agreement in alphabetical order:

“Third Amendment shall mean the Third Amendment to Second Amended and Restated
Credit Agreement, dated as of November 30, 2015.”

“Third Amendment Effective Date shall mean the date upon which the Third
Amendment became effective pursuant to its terms.”

(b) Section 8.2.6.3 of the Credit Agreement is hereby amended and restated as
follows:

“8.2.6.3 ADS Corporativo may merge into its parent or the Borrower, and Grupo
Industrial Deplayusa S.A. de C.V may merge into the Borrower;”



--------------------------------------------------------------------------------

3. Conditions Precedent. The Borrower, the Guarantors and the Lenders
acknowledge that this Third Amendment shall not be effective until the date each
of the following conditions precedent has been satisfied (such date is referred
to herein as the “Third Amendment Effective Date”):

(a) The Borrower, the Guarantors, the Required Lenders, and the Administrative
Agent shall have executed, and delivered to the Administrative Agent, this Third
Amendment;

(b) The Borrower and each Guarantor, by its execution and delivery of this Third
Amendment, shall have and be deemed to have certified to the Administrative
Agent and the Lenders that the certificates dated the Closing Date and signed by
the Secretary or an Assistant Secretary of the Borrower or such Guarantor, as
applicable, on behalf of itself and the Guarantors, remain true, correct and
complete on and as of the Third Amendment Effective Date; other than, with
respect to the Secretary’s Certificate for ADS, such Secretary’s Certificate is
hereby incorporated into this Amendment by this reference and revised by
amending Mark B. Sturgeon’s officer title in each instance from “Secretary,
Executive Vice President, Treasurer and Chief Financial officer” to “Executive
Vice President”.

(c) Since March 31, 2015, no Material Adverse Change shall have occurred with
respect to the Borrower or any of the Guarantors;

(d) The Borrower and the Guarantors shall have obtained all approvals and
consents necessary to consummate the transactions contemplated by this Third
Amendment;

(e) All legal details and proceedings to be consummated and/or otherwise
completed as of the Third Amendment Effective Date in connection with the
transactions contemplated by this Third Amendment and all other Loan Documents
to be delivered to the Lenders shall be in form and substance reasonably
satisfactory to the Administrative Agent.

4. Incorporation into Credit Agreement. This Third Amendment shall be
incorporated into the Credit Agreement by this reference.

5. Full Force and Effect. Except as expressly modified by this Third Amendment,
all of the terms, conditions, representations, warranties and covenants of the
Credit Agreement and the other Loan Documents are true and correct and shall
continue in full force and effect without modification, including without
limitation, all liens and security interests securing the Borrower’s
indebtedness to the Lenders and all Guaranty Agreements executed and delivered
by the Guarantors.

6. Reimbursement of Expenses. The Borrower unconditionally agrees to pay and
reimburse the Administrative Agent and save the Administrative Agent harmless
against liability for the payment of reasonable out-of-pocket costs, expenses
and disbursements, including without limitation, fees and expenses of counsel
incurred by the Administrative Agent in connection with the development,
preparation, execution, administration, interpretation or performance of this
Third Amendment and all other documents or instruments to be delivered in
connection herewith.

 

2



--------------------------------------------------------------------------------

7. Counterparts. This Third Amendment may be executed by different parties
hereto in any number of separate counterparts, each of which, when so executed
and delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

8. Entire Agreement. This Third Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto relating to the subject matter hereof. No
representation, promise, inducement or statement of intention has been made by
any party which is not embodied in this Third Amendment, and no party shall be
bound by or liable for any alleged representation, promise, inducement or
statement of intention not set forth herein.

9. Governing Law. This Third Amendment shall be deemed to be a contract under
the laws of the State of Ohio, U.S.A. and for all purposes shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Ohio, U.S.A. without regard to its conflict of laws principles.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE – THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Third Amendment as of the day and year first
above written.

 

BORROWER: ADS MEXICANA, S.A. DE C.V. By:  

/s/ Gerardo H. Maldonado G.

Name:   Gerardo H. Maldonado G. Title:   Financial and Administrative Director
GUARANTORS: ADVANCED DRAINAGE SYSTEMS, INC. By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Executive Vice President STORMTECH LLC By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Treasurer HANCOR HOLDING CORPORATION By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE – THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent By:  

/s/ George M. Gevas

Name:   George M. Gevas Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE – THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

CITIZENS BANK OF PENNSYLVANIA By:  

/s/ Carl S. Tabacjar, Jr.

Name:   Carl S. Tabacjar, Jr. Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE – THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

FIFTH THIRD BANK, individually and as Co-Syndication Agent By:  

/s/ Williams J. Whitley

Name:   William J. Whitley Title:   Senior Vice President